Citation Nr: 1515329	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a renal disability, to include as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing has been associated with the record. 

The issues of service connection for hypertension (on de novo review) and service connection for a renal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2009 rating decision denied of entitlement to service connection for hypertension based essentially on the finding that there was no evidence hypertension had its clinical onset in active service or within one year of separation from active service, and hypertension was not deemed associated with herbicides exposure.

2.  The evidence available since the April 2009 rating decision triggers a de novo review based on additional information related to herbicides exposure.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5103A(d)(2)(f) , 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

The VCAA applies in this case.  However, as this decision grants that portion of the claim that is being addressed (reopens the claim) there is no need to belabor the impact of the VCAA on this matter, as any VCAA-mandated notice or duty to assist omission is harmless.

Generally, a final decision which was not appealed may only be reopened through the receipt of "new and material" evidence.  The regulation applicable to this appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id., at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Further, the VA Secretary has determined that certain diseases are deemed associated with exposure to herbicides, and they will be deemed to have been incurred in active service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

On August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924 -47928 (2012).  In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.

The evidence added to the record since the last prior final denial of the claim (the April 2009 rating decision) includes the NAS update which identified a "limited or suggestive evidence of association" between herbicide exposure and hypertension.  The Board finds the limited or suggestive evidence of association between hypertension and herbicide exposure, as noted in the Federal Register, satisfies the "low threshold" requirement that the Veteran's hypertension may be related to his in-service herbicide exposure.  In light of the direct relevance of the NAS update, the Board deems the update as new and material evidence.  Thus, the claim is deemed reopened.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has been received to reopen a claim of service connection for hypertension.

REMAND

With regard to the Veteran's claim for service connection for hypertension (with renal insufficiency), the Board finds that additional development is necessary given that the record reflects the Veteran served in Vietnam and is thus presumed to have been exposed to Agent Orange during service.  The Board is cognizant that there is no VA presumption for service connection of hypertension as due to herbicide exposure; however, this does not otherwise preclude the Veteran from bringing a claim of direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis).

As noted above, the Board recognizes that the National Academy of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012. NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  As such, the Board finds that a medical opinion is warranted to assist in determining whether the Veteran's currently diagnosed hypertension is related to service, to include in-service herbicide exposure.

With regard to the Veteran's claim of service connection for a renal disability, to include renal insufficiency, a May 2011 VA treatment record shows that the Veteran was diagnosed with a right renal cyst, but that his lower urinary tract symptoms are seemingly predominantly related to his prostate rather than his mild diabetic cystopathy.  Given that the Veteran has shown evidence of a current renal disability and his allegation that such disability is related to his service connected diabetes mellitus, the Board finds that an examination is necessary to secure a medial nexus opinion. 

Finally, at the October 2014 Board hearing, the Veteran testified that there may be additional outstanding VA and private treatment records, to include those from private provider Dr. Sher.  All updated clinical treatment records for the disabilities on appeal should be secured for the record.   

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify all providers of treatment he has received for his renal disability and/or hypertension and provide authorizations for VA to obtain records of any such private treatment, specifically to include private treatment records from Dr. Sher in Brick, NJ.  Secure for the record copies of complete clinical records of the identified treatment.  The Veteran should be notified if any records he identified are not received.

The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since May 2011, to include any visits with a VA nephrologist.

3.  Please schedule the Veteran for a VA examination to assist in determining the nature and etiology of his currently diagnosed hypertension.  The Veteran's claims folder must be made available to the examiner.  A complete rationale should be provided for any opinion expressed.

The examiner should address the following questions: 

a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed hypertension either began during or was otherwise caused by his military service?

b) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused by his service connected diabetes mellitus?

c) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed hypertension was aggravated by his service connected diabetes mellitus?

d) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is the result of his presumed exposure to herbicide while stationed in Vietnam?  In so doing, the examiner should review the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012 which listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

4.  Please schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current renal disabilities.  The Veteran's claims folder must be made available to the examiner.  A complete rationale should be provided for any opinion expressed.

The examiner should address the following questions: 

a) Please identify (by medical diagnosis) each renal disability found. 

b) For each renal disability, is it as least as likely as not (i.e., 50 percent or greater probability) that such was caused by the Veteran's service connected diabetes mellitus?

c) For each renal disability, is it as least as likely as not (i.e., 50 percent or greater probability) that such was aggravated by the Veteran's service connected diabetes mellitus?

5.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


